DETAILED ACTION

This communication is a Final Rejection Office Action in response to the 1/27/2022 submission filed in Application 16/991,247.  Claims 1-30 were previously examined in the action mailed on 9/29/2021.  Claims 1, 10, 17 have been amended.  Claims 9, 23 have been cancelled.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments


Applicant’s arguments filed 1/27/2022 with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's remaining arguments have been fully considered but they are not persuasive. 

Regarding the rejection under 35 U.S.C. 101, the Applicant argues “According to MPEP § 2106.04(a)(2)(III)(A), "A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process. Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See ... SiRF Tech., Inc. v'. nt'/ Trade Conan'n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that 'could not, as a practical matter, be performed entirely in a human's mind')." (Emphasis added) I other words, a claim does not recite a mental process if one or more limitations cannot be practically performed in human mind. 
Amended claim 1 recites, "retrieving a set of agronomic profile data from an agronomic data repository stored in the one or more memories ... ; applying ... a multivariable processing to the set of field data, using the set of agronomic profile data; . . . generating an alert output based on the agronomic condition indicator; wherein the alert output includes a text message generated using a natural language processor; 
The Examiner respectfully disagrees.  MPEP § 2106.04(a)(2)(III)(A) does not state that “a claim does not recite a mental process if one or more limitations cannot be practically performed in human mind” as asserted by the Applicant.  Instead this section of the MPEP means that if a claim does not contain ANY limitations that can practically be performed in the human mind then the clam does not recite mental processes.  In the instant case, the claim does recite limitations that can practically be performed in the human mind.  See the rejection below that explains the limitations recited in amended claims 1 and 17 that can practically be performed in the human mind.   

The Applicant further argues that the claims in PTAB decision Ex Parte Hannun (PTAB 2019) are similar to the instant claims.  
The Examiner respectfully disagrees.  The Claims in Hunnan are directed to normalizing audio input; generating a jitter set of audio files; generating spectrogram frames; and decoding a transcription of input audio.  None of these steps can practically be performed in the human mind.  In contrast, the instant claims recite several limitations that can be performed in the human mind including the limitations enumerated below.
applying, a multivariable processing to the set of field data, using the set of pest profile data; and generating a pest risk indicator indicative of a reported pest condition applicable to the location, wherein the applying multivariable processing step comprises: applying a plurality of profile filters 

Each of the above limitations can be performed in the human mind or a human using a pen and paper.
Regarding the Step 2A, Prong Two analysis, the Applicant argues “The recited limitations can improve the accuracy of the prediction of an agronomic condition. The recited limitations can further improve the alert generation of the agronomic condition by a natural language processor. According to MPEP @ 2106.05(a), "[a]n advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016)" is "sufficient to show an improvement in existing technology." (Emphasis added) Accordingly, amended claim 1 recited limitations sufficient to show an improvement in existing technology. Therefore, amended claim 1 is not directed to an abstract idea even if one were to assume that claim 1 falls into grouping of mental process.”
The Examiner respectfully disagrees.  Improving the accuracy of  the prediction of an agronomic condition does not represent an improvement to the technology.  That is because the claimed method of predicting agronomic conditions by analyzing retrieved data can be performed mentally and falls into the 
Regarding the Step 2B the Applicant argues that the claims recites  “limitations are neither well-understood, routine, nor conventional in the field. As explained above, the recited limitations can improve the accuracy of the prediction of an agronomic condition. The recited limitations can further improve the alert generation of the agronomic condition by a natural language processor.”
The Examiner respectfully disagrees.  The well-understood, routine, nor conventional analysis is applied to additional elements BEYOND limitations that can be classified as abstract.  Further, the well understood routine and conventional analysis should be conducted on additional elements that  an examiner had previously concluded under revised Step 2A were insignificant extra-solution activity, they should.  In the instant case the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, MPEP 2106.05(d) states receiving or transmitting data over a network, is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  Similarly, MPEP 2106.05(d) states that storing and retrieving information in memory is conventional when claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  

Further, Claims 18-22, 24-30 further limit the mental processes and methods of organizing human activity recited in Claim 17. 
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 17-30 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.   Claims 1-8, 11-16 recite similar limitations and are rejected for similar reasons.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-22, 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1-8, 10-22, 24-30 are directed toward methods for generating agronomic risk.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 17 recites the abstract idea 


applying, a multivariable processing to the set of field data, 10using the set of pest profile data; and 
generating a pest risk indicator indicative of a reported pest condition applicable to the location, 
wherein the applying multivariable processing step comprises: 
applying a plurality of profile filters of a first pest condition to the set of field data 15one-by-one, each of the plurality of profile filters being a binary filter generating an output of pass or fail;
 in response to at least one of the plurality of profile filters of the first pest condition generating an output of fail, setting a first risk indicator for the first pest condition to negative; 
20in response to each of the plurality of profile filters of the first pest condition generating an output of pass, setting the first risk indicator for the first pest condition to positive; 
wherein the generating a pest risk indicator step comprises: 
generating the pest risk indicator based on the first risk indicator;
generated using a natural language processor; 
wherein the natural language processor is configured to: normalize one or more selected portions of the set of field data; generate an explanation of one or more causes of the one or more agronomic conditions based on the retrieved information: compile the text message using the explanation of the one or more causes of the one or more agronomic conditions and the one or more normalized selected portions of the set of field data.

Under its broadest reasonable interpretation, these recitations are directed toward concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Other than reciting “by a processor”, nothing in the claim element precludes the applying and generating steps from being performed mentally.  The amendments that are directed toward natural language processing an also be performed mentally.  For example, the normalizing data fields,  generate an explanation of one or 

Further the 2019 PEG states fundamental economic principles or practices including mitigating risk and managing behavior including following rules or instructions are abstract.  The instant claims are drawn to identifying and mitigating risk and providing decision support to individuals as such fall into the method of organizing human activity grouping.  
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements:
A method implemented on a computer system having one or more processors and memories, comprising: receiving a set of field data for a location, the set of field data comprising one or more of geospatial data, crop data, user data, agronomic data, and weather data; 
5retrieving a set of pest profile data from an agronomic data repository stored in the one or more memories, each of the set of pest profile data representing data for a pest condition and comprising one or more of geospatial profile, crop profile, agronomic profile, user data profile, and weather profile related to the pest; 
retrieve information related to the one or more agronomic conditions from the agronomic data repository and generating an alert output based on the agronomic condition indicator; 
wherein the alert output includes a text message
using processors to perform the abstract idea

The computer elements (the processor and the memories) are recited at a high level of generality and are considered generic computer components.  Practicing an abstract idea using generic computer components amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Further, receiving and retrieving data and generating an alert are considered insignificant extra solution activity does not add a meaningful limit to the claim.  See MPEP 2106.05(g) that states data gathering and data display are insignificant extra solution activity (see CyberSource v. Retail Decisions, Inc.  and see Electric Power Group, LLC v. Alstom S.A.) The combination of the generic computer elements and the insignificant data retrieval and data output adds 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, MPEP 2106.05(d) states receiving or transmitting data over a network, is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  Similarly, MPEP 2106.05(d) states that storing and retrieving information in memory is conventional when claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  
Further, Claims 18-22, 24-30 further limit the mental processes and fundamental economic practices recited in Claim 17. 
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 17-30 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.   Claims 1-8. 10-16 recite similar limitations and are rejected for similar reasons.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-22, 24-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles US 9,563,852 B1 in view of Van Assel  US 20210233658 A1.

As per Claim 1 Wiles teaches a method implemented on a computer system having one or more processors and memories, comprising: 5(see para. 66)
receiving a set of field data for a location, the set of field data comprising one or more of geospatial data, crop data, user data, agronomic data, and weather data; (para. 14 teaches The present invention matches weather information and field information in infested and pest-free fields based on these anonymous crowd-sourced observations by evaluating similarities in pest-relevant weather data and crop management data in infested and pest-free fields. Similarities may also be evaluated in other types of 
retrieving a set of agronomic profile data from an agronomic data repository stored in the one or more memories, (Wiles para. 28 teaches the plurality of data processing components 132 may therefore also include such a data ingest component 141, which is configured to perform ingest, retrieval, request, reception, acquisition or obtaining of input data 110. The plurality of data processing modules 132 may also include a pest-environment identification component 142, which processes the input data 110 to identify one or more predictive field variables for the set of descriptors 161, of an expected pest-environment relationship 143.)
each of the set of agronomic profile data representing an agronomic condition and comprising one or more of geospatial profile, crop profile, pest profile, agronomic 10profile, user data profile, and weather profile corresponding to the agronomic condition; (Wiles para. 62-63 teaches FIG. 2 is a flowchart of steps in a process 200 of performing a crowd-sourced pest model according to another embodiment of the present invention. In FIG. 2, the process 200 receives pest presence data 111 in anonymous crowd-sourced observations for a reporting field 104 at step 202, and proceeds by correlating positional 
applying, by the one or more processors, a multivariable processing to the set of field data, using the set of agronomic profile data; (para. 35 teaches the crowd-sourced pest and disease model 100 therefore also includes a unsupervised learning engine 144, which is configured to create a risk assessment profile 145 by comparing characteristics of reporting fields 104 and targeted fields 106 in environment and crop management predictors 160 selected from descriptors 161 of field variables identified in the pest-environment relationship 143. The risk assessment profile 145 can be generated using many different methods, as noted in detail below. Regardless of the specific method, the unsupervised learning engine 144 may apply one or more of statistical analyses 146 and other mathematical processes 147 to create an infestation suitability model 148 from the pest presence data 111. The infestation suitability model 148 may be considered as application of artificial intelligence, for example in one or more models 165 that automatically and continually identify additional descriptors 161 and select additional environmental and crop management predictors 160, as well as any coefficients for those predictors 160 related to the multivariate similarity analysis 149, for the pest-environment relationship 143 as additional crowd-sourced information is received.)
generating an agronomic condition indicator indicative of one or more agronomic conditions applicable to the location.  (Para. 49 teaches alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.)
and generating an alert output based on the agronomic condition indicator; wherein the alert output includes a text message generated using a natural language processor;   (Wiles para. 12 teaches it is yet another objective of the present invention to provide an advisory service with recommended management actions and other alerts and notifications to such growers, landowners, crop advisors and other responsible entities where this is a risk or prediction of pest presence in a targeted field. Para. 56-57 teach ClearAg and other alerting is still another service 159 contemplated by the present invention. ClearAg is an application offering a suite of precision agriculture services, includes alerts that provide subscribers and other users with actionable information regarding harvest, planting, irrigation, pest/disease, nutrient, and other issues attendant to crop, field, and soil management. All of these advisories 150 are possible with the output data 140, based on the input data 110 ingested. For example, a regulatory advisory service 158 may produce an advisory based on the risk assessment profile 145 where a recommended management action is application of a particular chemical or treatment to eradicate a pest 102. Such an advisory 158 may indicate that a soil will have a high contamination risk of a substance that requires federal or state reporting after application. Another example of a regulatory advisory service 158 is an indicator of predicted environmental impact from runoff following delivery of a chemical treatment to soils, where irrigation patterns are a known component of crop management data.)
Wiles does not teach wherein the natural language processor is configured to:
 retrieve information related to the one or more conditions from the data repository;  Van Assel para. 115 teaches the diagnostic engine 111 may be connected to a knowledge graph 150, also referred to as a 
normalize one or more selected portions of the set of data;  Van Assel para. 115 teaches the diagnostic engine 111 uses the medical knowledge encoded in the knowledge graph and calls the NLP module described above to turn the words input by the user into a form that can be understood by the model, i.e. concepts. Each item of medical data such as a symptom, disease or risk factor for example, corresponds to a concept in the knowledge base 150, as will be described in more detail below.
generate an explanation of one or more causes of the one or more conditions based on the retrieved information: Van Assel para. 131 teaches he diagnostic engine 111 comprises a probabilistic model 112 from which the probability of one or more diseases being present can be calculated as has been described previously. From the calculated probabilities, the diagnosis engine 111 derives a likelihood that a disease is present and generates a diagnosis. The diagnosis may be output on the user terminal via steps S117 and S113. For example, for a given set of medical evidence (e.g. symptoms, diseases, or risk factors identified as present), if the diagnosis engine 111 calculates that P(disease=flu)=99%; P(disease=meningitis)=0.1%; and P(disease=measles)=0.2%, the diagnosis engine 111 will output that the disease is likely to be flu. The diagnosis may alternatively be output on another display device.
compile the text message using the explanation of the one or more causes of the one or more conditions and the one or more normalized selected portions of the set of data. Van Assel para. 113-114 the 
As per Claim 2 Wiles teaches the method of claim 1, wherein applying multivariable processing comprises applying a plurality of profile filters associated with a selected agronomic condition to the set of field data.  (para. 35 teaches a further step assesses the similarity of variables of a targeted field 106 to infested fields 104 based on the relative correlation of variable associations and observed relationship. This is an assessment of multivariate similarity 149 of variable values, and may apply many different 

20As per Claim 3 Wiles teaches the method of claim 2, wherein each profile filter of the plurality of profile filters uses profile data associated with the selected agronomic condition.  (para. 17 in an alternative embodiment, observations of both a pest presence in, and a pest absence from, a reporting field may be used to model a likelihood of a pest problem. In such an embodiment, feedback from users on whether a prediction was correct (i.e., did the pest infestation occur) provides presence (or, absence data) for a post-ante analysis to refine predictor selection as to descriptors comprised of field variables and their relative importance. Such feedback may also aid in refining a definition of an agro-ecological zone, and provide information for selection of the most appropriate modeling methods.)

As per Claim 4 Wiles teaches the method of claim 1, wherein applying multivariable processing further comprises selecting a subset of the set of the agronomic profile data.  (para. 41 teases another method for mapping and determining infestation suitability from pest presence data 111 involves modeling pest presence versus availability of habitat, and involves characterizing available habitat by a sample of other locations (or, alternatively, from a more complete census). This method may employ 

As per Claim 5 Wiles teaches the method of claim 4, further comprising: applying, by the one or more processors, a predictive model to the set of field data using the subset of the set of the agronomic profile data to generate the agronomic condition indicator.  (Wiles para. 41 teaches another method for mapping and determining infestation suitability from pest presence data 111 involves modeling pest presence versus availability of habitat, and involves characterizing available habitat by a sample of other locations (or, alternatively, from a more complete census). This method may employ many different statistical processes 146 that apply to analysis of a binary classification (i.e. presence or absence). Samples of locations having a reported pest presence provide the most suitable data for developing an infestation suitability model 148. Wiles para. 46 teaches present invention may also examine similarities in patterns of important weather variables leading up to pest presence to an additional layer of accuracy to the model 100. This incorporates methods of calculating the similarity of time series data, and adds a further dimension by enabling a look-back at conditions present in the reporting field 104 that impacted development of the pest 102. Such a time-series look-back measures similarities in time-series data sets, and enables pattern-matching of attributes such as weather over time in the targeted field 106 to the pattern in fields where the pest 102 has been observed.  Wiles para. 50 teaches certain types of the input data 110, for example biological characteristics of a pest 102 in pest and disease data 115, may be used to filter the weather and crop management information to determine and select relevant environmental and crop management predictors 160 impacting a pest-environment relationship 143 for that field 102, or to inform or assign weights to vectors of the field variables when such a method is used.)

As per Claim6 Wiles teaches the method of claim 5, wherein the predictive model comprises a temporal model that has a variable aggregated over time.  (Wiles para. 22 teaches crop and planting data 
As per Claim 7 Wiles teaches the method of claim 5, wherein the predictive model is a predictive model for a specific agronomic condition.  (para. 10 teaches such an application or interface may include one or more pull-down menus from which users can select a type of pest and other information that is used to compile a report of a pest 102 for pest presence data 111.  Para. 49 teaches alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.)

As per Claim 8 Wiles teaches the method of claim 7, wherein the predictive model is a part of an agronomic 5profile data corresponding to the specific agronomic condition.  (para. 10 teaches such an application or interface may include one or more pull-down menus from which users can select a type of pest and other information that is used to compile a report of a pest 102 for pest presence data 111.  Para. 49 teaches alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.)

As per Claim 10 Wiles teaches the method of claim 1, wherein the alert output includes information on a positive agronomic condition and explanation of a cause of the positive agronomic condition.   (para. 50-51 teach for example, a large presence of crop residue may translate to a higher population of the overwintering stage of a pest, but the amount of crop residue can influence warming of soil in the spring and consequently the speed of emergence of the crop. There may be further complications if the pest has natural enemies and development and abundance of the natural enemy is driven by different weather conditions than crop growth or emergence of the overwintering pest from the soil. The modeling paradigms of the present invention aid uses in such situations, because the severity of damage from a pest and consequently the need for control may be influenced in complex ways by weather that are best captured by similarity analyses, rather than sorting out causal factors. In one specific example, in common smut infestations of corn, moisture is needed for fungal spores to germinate and penetrate the host, so the infested field will have recent rainfall or high relative humidity. However, the spores of smut fungus are able to only infect tissue that has been damaged. Appropriate damage may be caused by blowing soil particles or hail. If a crowd-sourced observation of corn smut is associated with hail or high winds in the field, this would be reflected in weather data for the current growing season. Fields with matching weather would be predicted to likely be at risk of corn smut infestation.   It is to be understood further that many other types of output data 120 are possible. The risk assessment profile 145, as noted above, may be used to generate specific predictions 122 of pest infestation in targeted fields 106, and one or both of these may be further used to suggest, recommend, or generate one or more management actions, either before or after infestation, to address a pest infestation and/or mitigate the impact. Additionally, many different users and uses of this output data 120 are possible. Output data 120 may therefore be used to perform several functions, either directly or through other systems, hardware, software, devices, services (such as the advisory services 150 described below), and application programming interfaces 170.  The Examiner considers the presence of a particular condition to be a positive agronomic condition.) 

As per Claim 11 Wiles teaches the method of claim 1, further comprising: 15determining a treatment plan based on the agronomic condition indicator.  (para. 52 teaches Examples of management actions include notifications to begin scouting targeted fields 106 to confirm presence of a pest 102, and/or to confirm that the density or extent warrants a control action. Scouting may also be advised to confirm presence of a pest 102, and/or for observation and planning for the next growing season in targeted fields 106. Other actions include notices to set out traps (for example, for insects), to control the infestation, such as through a pesticide application, or other practice such as tillage, or apply other preventative treatment, for example where the pest 102 is a pathogen. Crop-specific actions may include delayed planting and use of a resistant seed variety to mitigate any impact from the pest 102. Notifications may also be provided directly to farm equipment operating in a targeted field 106. For example, a notification may be provided directly to tillage equipment to adjust or stop tilling of a targeted field 106, or to irrigation equipment operating in a targeted field 106 to adjust a timing or type of artificial precipitation used, or a direction of application.)

As per Claim 12 Wiles teaches the method of claim 9, further comprising: presenting the alert output on a display to a user.  (para. 12 teaches it is yet another objective of the present invention to provide an advisory service with recommended management actions and other alerts and notifications to such growers, landowners, crop advisors and other responsible entities where this is a risk or prediction of pest presence in a targeted field.)

As per Claim 13 Wiles teaches the method of claim 12, further comprising: receiving an input from the user; and performing an action according to the input.  (para. 52 teaches examples of management actions include notifications to begin scouting targeted fields 106 to confirm presence of a pest 102, and/or to confirm that the density or extent warrants a control action. Scouting may also be advised to confirm presence of a pest 102, and/or for observation and planning for the next growing season in targeted fields 106. Other actions include notices to set out traps (for example, for insects), to 

As per Claim 14 Wiles teaches the method of claim 1, wherein the location is a field.  (see Wiles Abstract)

As per Claim 15 Wiles teaches the method of claim 1, wherein the location is a plurality of fields.  .  (see Wiles para. 8 that teaches A profile of risk assessment is developed, which may include an estimated risk category of pest infection for each field and/or a ranking of multiple fields by risk.)

As per Claim 16 Wiles teaches the method of claim 15, further comprising: analyzing the agronomic condition indicator across the plurality of fields.  (para. 65 teaches regardless, the approach used in the present invention to perform the infestation suitability model 148, such as the environmental and crop management predictors 160, may rank multiple fields of a single customer according to likelihood of pest occurrence. Such a ranking may assist users to prioritize which fields to manage or visit among a set of fields.)

As per Claim 17 Wiles teaches a method implemented on a computer system having one or more processors and memories, comprising:  (see para. 66)
receiving a set of field data for a location, the set of field data comprising one or more of geospatial data, crop data, user data, agronomic data, and weather data;  (para. 14 teaches The present invention matches weather information and field information in infested and pest-free fields based on these anonymous crowd-sourced observations by evaluating similarities in pest-relevant weather data and crop management data in infested and pest-free fields. Similarities may also be evaluated in other types of information, for example in soil conditions, plant canopy temperature and moisture data, and simulated growth stage. The present invention incorporates analytical tools to continually update calculations in this evaluation of similarities to assess the risk of pest occurrence for targeted fields as pests are observed in more reporting fields.  Pra. 30 teaches The present invention provides, in one embodiment thereof, a generalized approach to pest and disease modeling in precision agriculture, in which prediction of a likelihood of infestation is determined from similarities between a targeted field 106 and infested, reporting fields 104 based on weather, crop, field and landscape characteristics correlated with a presence or abundance of the pest in those infested fields 104.  Para. 33 teaches regardless, some form of unsupervised machine learning is applied to the descriptors 161 representing variables of the infested fields 104, and the assessment of multivariate similarity 149 of variables of a targeted field 106 to those of the infested fields 104. One way similarity may be measured is by comparing the relevant variables of targeted fields 106 to a summary of the response for the infested fields 104.  The Examiner considers soil conditions, plant canopy temperature and moisture data, and simulated growth stage to be crop data, weather data and agronomic data)
5retrieving a set of pest profile data from an agronomic data repository stored in the one or more memories,  (Wiles para. 28 teaches the plurality of data processing components 132 may therefore also include such a data ingest component 141, which is configured to perform ingest, retrieval, request, reception, acquisition or obtaining of input data 110. The plurality of data processing modules 132 may also include a pest-environment identification component 142, which processes the input data 110 to 
each of the set of pest profile data representing data for a pest condition and comprising one or more of geospatial profile, crop profile, agronomic profile, user data profile, and weather profile related to the pest; (Wiles para. 62-63 teaches FIG. 2 is a flowchart of steps in a process 200 of performing a crowd-sourced pest model according to another embodiment of the present invention. In FIG. 2, the process 200 receives pest presence data 111 in anonymous crowd-sourced observations for a reporting field 104 at step 202, and proceeds by correlating positional coordinates of both reporting fields 104 and targeted fields 106 at step 204. If there is no correlation between reporting fields and targeted fields 106, the process 200 terminates; if there is correlation, the process 200 proceeds with step 206 to identify the pest 102, and collect additional the input data 110 needed for modeling the risk assessment profile 145 the crowd-sourced pest and disease model 100. The process 200 may also include receiving a request to generate a risk assessment profile 145 for a targeted field 106. The process 200 then proceeds with identifying field variables to develop the expected relationship between pest and environmental conditions in reporting fields 104 at step 208, as described in detail above. The model 100 then begins, at step 210, with analyzing field variables to compare characteristics of reporting fields 104 and targeted fields 106 in the unsupervised learning engine 144. At step 212, the unsupervised learning engine 144 creates a risk assessment profile 145 for the targeted field(s) 106. The process 200 then generates one or both of a probability and prediction of pest occurrence 122 at step 214. The process 200 may repeat continuously, as additional presence data 111 is analyzed and ingested in anonymous crowd-sourced observations, so as to automatically and continually refine the output data 120.)
 applying, by the one or more processors, a multivariable processing to the set of field data, 10using the set of pest profile data; and  (para. 35 teaches the crowd-sourced pest and disease model 100 therefore also includes a unsupervised learning engine 144, which is configured to create a risk assessment profile 145 by comparing characteristics of reporting fields 104 and targeted fields 106 in environment and crop management predictors 160 selected from descriptors 161 of field variables identified in the pest-environment relationship 143. The risk assessment profile 145 can be generated using many different 
generating a pest risk indicator indicative of a reported pest condition applicable to the location, 
wherein the applying multivariable processing step comprises:  (para. 35 teaches the crowd-sourced pest and disease model 100 therefore also includes a unsupervised learning engine 144, which is configured to create a risk assessment profile 145 by comparing characteristics of reporting fields 104 and targeted fields 106 in environment and crop management predictors 160 selected from descriptors 161 of field variables identified in the pest-environment relationship 143. The risk assessment profile 145 can be generated using many different methods, as noted in detail below. Regardless of the specific method, the unsupervised learning engine 144 may apply one or more of statistical analyses 146 and other mathematical processes 147 to create an infestation suitability model 148 from the pest presence data 111. The infestation suitability model 148 may be considered as application of artificial intelligence, for example in one or more models 165 that automatically and continually identify additional descriptors 161 and select additional environmental and crop management predictors 160, as well as any coefficients for those predictors 160 related to the multivariate similarity analysis 149, for the pest-environment relationship 143 as additional crowd-sourced information is received.)
applying a plurality of profile filters of a first pest condition to the set of field data 15one-by-one, each of the plurality of profile filters being a binary filter generating an output of pass or fail; in response to at least one of the plurality of profile filters of the first pest condition generating an output of fail, setting a first risk indicator for the first pest condition to negative; 
20in response to each of the plurality of profile filters of the first pest condition generating an output of pass, setting the first risk indicator for the first pest condition to positive; (para. 35 teaches a further step assesses the similarity of variables of a targeted field 106 to infested fields 104 based on the relative correlation of variable associations and observed relationship. This is an assessment of multivariate similarity 149 of variable values, and may apply many different statistical measures of similarity, such as distance or correlation. The appropriate measure depends on the type of variable (i.e. continuous, categorical or binary.)  Para. 41 teaches another method for mapping and determining infestation suitability from pest presence data 111 involves modeling pest presence versus availability of habitat, and involves characterizing available habitat by a sample of other locations (or, alternatively, from a more complete census). This method may employ many different statistical processes 146 that apply to analysis of a binary classification (i.e. presence or absence). Samples of locations having a reported pest presence provide the most suitable data for developing an infestation suitability model 148. Nonetheless, the present invention contemplates that fields without reports of a pest presence may be used in a reasonable sampling of other locations, particularly where an agriculture retailer or crop consultant working on a large number of fields in an area needs information on all interested fields.).
wherein the generating a pest risk indicator step comprises: 
generating the pest risk indicator based on the first risk indicator.  (Abstract teaches risk assessment profile of pest occurrence for targeted fields in proximity to reporting fields is modeled to generate field-specific measures for pest management of pest infestation. Para. 13 teaches the present invention applies precise weather data and field-specific information about crop management to anonymous crowd-sourced observations of infested fields reporting a pest presence, and models that information for pest management in un-infested, or targeted fields. The present invention also provides a crowd-sourced pest and disease analytical tool that generates a risk assessment profile of pest occurrence and a prediction of pest occurrence for targeted fields, and generates field-specific measures for pest management of pest occurrence.)
and generating an alert output based on the agronomic condition indicator; wherein the alert output includes a text message generated using a natural language processor;   (Wiles para. 12 teaches it is yet another objective of the present invention to provide an advisory service with recommended management actions and other alerts and notifications to such growers, landowners, crop advisors and other responsible entities where this is a risk or prediction of pest presence in a targeted field. Para. 56-57 teach ClearAg and other alerting is still another service 159 contemplated by the present invention. ClearAg is an application offering a suite of precision agriculture services, includes alerts that provide subscribers and other users with actionable information regarding harvest, planting, irrigation, pest/disease, nutrient, and other issues attendant to crop, field, and soil management. All of these advisories 150 are possible with the output data 140, based on the input data 110 ingested. For example, a regulatory advisory service 158 may produce an advisory based on the risk assessment profile 145 where a recommended management action is application of a particular chemical or treatment to eradicate a pest 102. Such an advisory 158 may indicate that a soil will have a high contamination risk of a substance that requires federal or state reporting after application. Another example of a regulatory advisory service 158 is an indicator of predicted environmental impact from runoff following delivery of a chemical treatment to soils, where irrigation patterns are a known component of crop management data.)
Wiles does not teach wherein the natural language processor is configured to:
 retrieve information related to the one or more conditions from the data repository;  Van Assel para. 115 teaches the diagnostic engine 111 may be connected to a knowledge graph 150, also referred to as a knowledge base, the knowledge graph being a large structured medical knowledge base, or medical ontology, linking together medical diseases, symptoms, risk factors etc. The knowledge graph can be thought of as a repository of human knowledge on modern medicine encoded in a manner that can be understood by machines. The knowledge graph may keep track of the meaning behind medical terminology across different medical systems and different languages. The diagnostic engine 111 uses the medical knowledge encoded in the knowledge graph and calls the NLP module described above to turn the words input by the user into a form that can be understood by the model, i.e. concepts. Each item 
normalize one or more selected portions of the set of data;  Van Assel para. 115 teaches the diagnostic engine 111 uses the medical knowledge encoded in the knowledge graph and calls the NLP module described above to turn the words input by the user into a form that can be understood by the model, i.e. concepts. Each item of medical data such as a symptom, disease or risk factor for example, corresponds to a concept in the knowledge base 150, as will be described in more detail below.
generate an explanation of one or more causes of the one or more conditions based on the retrieved information: Van Assel para. 131 teaches he diagnostic engine 111 comprises a probabilistic model 112 from which the probability of one or more diseases being present can be calculated as has been described previously. From the calculated probabilities, the diagnosis engine 111 derives a likelihood that a disease is present and generates a diagnosis. The diagnosis may be output on the user terminal via steps S117 and S113. For example, for a given set of medical evidence (e.g. symptoms, diseases, or risk factors identified as present), if the diagnosis engine 111 calculates that P(disease=flu)=99%; P(disease=meningitis)=0.1%; and P(disease=measles)=0.2%, the diagnosis engine 111 will output that the disease is likely to be flu. The diagnosis may alternatively be output on another display device.
compile the text message using the explanation of the one or more causes of the one or more conditions and the one or more normalized selected portions of the set of data. Van Assel para. 113-114 the evidence is passed in step S107 to the diagnosis engine 111. The diagnosis engine 111 is configured to compute probabilities that diseases are present based on evidence (e.g. the presence of one or more symptoms, diseases and/or risk factors) provided, and derive a diagnosis from these probabilities. The diagnosis engine 111 comprises a model of medicine, which encompasses human knowledge of medicine, and an inference engine, which quantifies the likelihood of a disease being present, in view of the reported evidence (e.g. a list of symptoms, diseases and/or risk factors which are identified as present) and the model of medicine for example. The ‘model of medicine’ may be encoded in several 

As per Claim 18 Wiles teaches the method of claim 17, wherein each profile filter of the plurality of profile filters uses profile data associated with the first pest condition.  (para. 17 in an alternative embodiment, observations of both a pest presence in, and a pest absence from, a reporting field may be used to model a likelihood of a pest problem. In such an embodiment, feedback from users on whether a prediction was correct (i.e., did the pest infestation occur) provides presence (or, absence data) for a post-ante analysis to refine predictor selection as to descriptors comprised of field variables and their relative importance. Such feedback may also aid in refining a definition of an agro-ecological zone, and provide information for selection of the most appropriate modeling methods.)

As per Claim 19 Wiles teaches the method of claim 17, wherein applying multivariable processing step further 30comprises: -23-identifying a subset of the set of pest profile data, wherein each of the subset of the set of pest profile data is positive after applying a plurality of profile filters to the set of field data.  (para. 41 teases another method for mapping and determining infestation suitability from pest presence data 111 involves modeling pest presence versus availability of habitat, and involves characterizing available habitat by a sample of other locations (or, alternatively, from a more complete census). This method may employ many different statistical processes 146 that apply to analysis of a binary classification (i.e. presence or absence). Samples of locations having a reported pest presence provide the most suitable data for developing an infestation suitability model 148.) 5

As per Claim 20 Wiles teaches the method of claim 19, further comprising: applying, by the one or more processors, a predictive model to the set of field data using the subset of the set of pest profile data to generate the pest condition indicator.  (Wiles para. 50 teaches Certain types of the input data 110, for example biological characteristics of a pest 102 in pest and disease data 115, may be used to filter the weather and crop management information to determine and select relevant environmental and crop management predictors 160 impacting a pest-environment relationship 143 for that field 102, or to inform or assign weights to vectors of the field variables when such a method is used.)

As per Claim 21 Wiles teaches the method of claim 20, wherein the predictive model comprises a temporal model 10that has a variable aggregated over time.  (Wiles para. 22 teaches crop and planting data 116, biological characteristics for a pest 102, and other input data 110 may further define a specific time period for the prediction 122 of pest occurrence in a targeted field 106. For example, the present invention may generate a prediction 122 that a pest occurrence will materialize within x number of days, as a result of the growth stage of a crop in the targeted field 106, the known life cycle of the pest 102, and known crop management activity. The present invention may therefore apply the risk assessment profile 

As per Claim 22 Wiles teaches the method of claim 20, wherein the predictive model is a predictive model for a specific pest condition.  (para. 10 teaches such an application or interface may include one or more pull-down menus from which users can select a type of pest and other information that is used to compile a report of a pest 102 for pest presence data 111.  Para. 49 teaches alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.)

As per Claim 24 Wiles teaches the method of claim 17, further comprising: 20determining a treatment plan based on the pest condition indicator.  (para. 52 teaches Examples of management actions include notifications to begin scouting targeted fields 106 to confirm presence of a pest 102, and/or to confirm that the density or extent warrants a control action. Scouting may also be advised to confirm presence of a pest 102, and/or for observation and planning for the next growing season in targeted fields 106. Other actions include notices to set out traps (for example, for insects), to control the infestation, such as through a pesticide application, or other practice such as tillage, or apply other preventative treatment, for example where the pest 102 is a pathogen. Crop-specific actions may include delayed planting and use of a resistant seed variety to mitigate any impact from the pest 102. Notifications may also be provided directly to farm equipment operating in a targeted field 106. For example, a notification may be provided directly to tillage equipment to adjust or stop tilling of a targeted field 106, or to irrigation equipment operating in a targeted field 106 to adjust a timing or type of artificial precipitation used, or a direction of application.)

As per Claim 25 Wiles teaches the method of claim 23, further comprising: presenting the alert output on a display to a user.  (para. 12 teaches it is yet another objective of the present invention to provide an advisory service with recommended management actions and other alerts and notifications to such growers, landowners, crop advisors and other responsible entities where this is a risk or prediction of pest presence in a targeted field.)

25 As per Claim 26 Wiles teaches the method of claim 25, further comprising: receiving an input from the user; and performing an action according to the input.  (para. 52 teaches examples of management actions include notifications to begin scouting targeted fields 106 to confirm presence of a pest 102, and/or to confirm that the density or extent warrants a control action. Scouting may also be advised to confirm presence of a pest 102, and/or for observation and planning for the next growing season in targeted fields 106. Other actions include notices to set out traps (for example, for insects), to control the infestation, such as through a pesticide application, or other practice such as tillage, or apply other preventative treatment, for example where the pest 102 is a pathogen. Crop-specific actions may include delayed planting and use of a resistant seed variety to mitigate any impact from the pest 102. Notifications may also be provided directly to farm equipment operating in a targeted field 106. For example, a notification may be provided directly to tillage equipment to adjust or stop tilling of a targeted field 106, or to irrigation equipment operating in a targeted field 106 to adjust a timing or type of artificial precipitation used, or a direction of application.)

As per Claim 27 Wiles teaches the method of claim 17, wherein the location is a field.  (see Wiles Abstract)

As per Claim 28 Wiles teaches the method of claim 17, wherein the location is a plurality of fields.  (see Wiles para. 8 that teaches A profile of risk assessment is developed, which may include an estimated risk category of pest infection for each field and/or a ranking of multiple fields by risk.)

As per Claim 29 Wiles teaches the method of claim 28, further comprising: analyzing the pest condition indicator across the plurality of fields to generate a treatment plan.  (para. 65 teaches regardless, the approach used in the present invention to perform the infestation suitability model 148, such as the environmental and crop management predictors 160, may rank multiple fields of a single customer according to likelihood of pest occurrence. Such a ranking may assist users to prioritize which fields to manage or visit among a set of fields.)

As per Claim 30 Wiles teaches the method of claim 17, wherein the set of field data comprising collected field related data and predicted field related data. (Wiles Abstract teaches a pest and disease modeling framework for precision agriculture applies weather information, pest biological characteristics, and crop management data to anonymous crowd-sourced observations of pest presence for a reporting field. Para. 16 teaches the meteorological and climatological data 114 may be ingested into the present invention in raw, unprocessed form, or as processed data in the form of modeled, predicted or forecasted weather data over particular periods of time, such as short-range weather predictions and long-range, extended, and/or dynamical weather forecasts.)  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683